Exhibit 10.52


 
AMENDED AND RESTATED STOCKHOLDERS AGREEMENT
 
Joinder
 
The undersigned is executing and delivering this Joinder pursuant to the Amended
and Restated Stockholders Agreement, dated as of February 15, 2012 (as the same
may hereafter be amended, the “Stockholders Agreement”), by and among GSE
Holding, Inc., a Delaware corporation (the “Company”), Code Hennessy & Simmons
IV LP, CHS Associates IV, L.P. and the other stockholders named
therein.  Capitalized terms used herein and not defined shall have the meanings
specified in the Stockholders Agreement.
 
By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Stockholders Agreement as a Minority Stockholder and a holder of
Stockholder Shares in the same manner as if the undersigned were an original
signatory to the Stockholders Agreement (except that the provisions of Section
1(a) of the Stockholders Agreement shall not be applicable), and the
undersigned’s 28,125 shares of restricted Common Stock shall be included as
Stockholder Shares under the Stockholders Agreement.  Any notice required to be
given to the undersigned pursuant to Section 20 of the Stockholders Agreement
shall be sent to the address set forth below.
 
Accordingly, the undersigned has executed and delivered this Joinder as of
January 14, 2013.
 
       /S/  J. Michael Kirksey 
Name:  J. Michael Kirksey






Signature of Spouse (if applicable)
 
Address:


c/o GSE Holding, Inc.
19103 Gundle Road
Houston, TX 77073